DETAILED ACTION
	This office action is in response to the amendment filed on July 21, 2021.  In accordance with such amendment, claims 1 and 17 have been amended.
	Claims 1-9, 11, 13, and 17-21 were pending examination.  Based on further search and consideration of new prior art (see the PTO-892 references A-D attached herein), further claim amendments are made to base/independent claims 1 and 17.
	See the attached Examiner’s Amendment, as amendments are made to claims 1, 9, 17, 20, and 21, while dependent claim 19 is canceled.  Also, withdrawn (without traverse on October 14, 2020) claims 12 and 14-16 are formally canceled.

	Claims 1-9, 11, 13, 17, 18, 20, and 21 are now in condition for allowance.  Claims 1 and 17 are the allowed independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12 and 14-16, directed to a Group non-elected without traverse (see election October 14, 2020).  Accordingly, claims 12 and 14 have been canceled with the attached Examiner’s Amendment to the record.
Claims 1-9, 11, 13, and 18 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), method claims 17 and 20-21, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 12 and 14-16, directed to the invention(s) being non-elected and not including all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement to claims 17 and 20-21 as Group III as set forth in the Office action mailed on July 14, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 12 and 14-16 are canceled), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

















EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  These changes to the claims were confirmed with Mr. Matthew Crookston via a phone conversation on July 30, 2021.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone discussion with Matthew Crookston (Reg. #62,876) on July 30, 2020.

The application has been amended as follows ([[added): 
Claim 1 (Currently Amended) A device comprising:
a silicon platform having a pit formed in the silicon platform, the pit being defined at least in part by a sidewall and a base;
a chip positioned inside the pit, the chip comprising:
a side defined in part by a cleaved or diced facet; 
a recess in the side, wherein the recess is defined at least in part by an etched facet; and
a first waveguide formed in the chip, wherein:
the first waveguide is configured to guide an optical beam along an optical path to pass through the etched facet; and
the etched facet is skew with respect to the optical path;
a second waveguide formed in the silicon platform, wherein:
the second waveguide is configured to guide the optical beam to pass through the sidewall, and 
the second waveguide is optically aligned with the first waveguide; and 
a connecting waveguide, extending from the etched facet of the chip to the sidewall of the silicon platform, configured to directly couple the first waveguide with the second waveguide.
Claim 9 (Currently amended) The device as recited in claim 1, wherein the etched facet is [[skew with respect to at least one of the sidewall or the cleaved or diced facet.

Claim 12 (Canceled).

Claim 14 (Canceled).

Claim 15 (Canceled).

Claim 16 (Canceled).
Claim 17 (Currently Amended) A method comprising:
bonding a chip within [[pit of a silicon platform, wherein:
the pit is defined at least in part by a sidewall and a base; and
the chip comprises a side defined in part by a cleaved or diced facet;
etching a facet in the cleaved or diced facet of the chip to form an etched facet, defining a part of a recess in the side of the chip, after bonding the chip to the silicon platform; 
etching the chip to form a first waveguide in the chip, after bonding the chip to the silicon platform, wherein:
the first waveguide is configured to guide an optical beam along an optical path to pass through the etched facet; and
the etched facet is skew with respect to the optical path;
etching the silicon platform to form a second waveguide in the silicon platform, after bonding the chip to the silicon platform, wherein the second waveguide is configured to guide the optical beam to pass through the sidewall; and
forming a connecting waveguide extending from the etched facet of the chip to the sidewall of the silicon platform, configured to directly couple the first waveguide with the [
Claim 19 (Canceled).

Claim 20 (Currently amended) The method of claim [[17, wherein forming the first waveguide in the chip is performed after forming the etched facet.

Claim 21 (Currently amended) The method of claim 17, [[further comprising applying a metal to the chip at a predetermined distance from the etched facet.















Allowable Subject Matter
Claims 1-9, 11, 13, 17, 18, 20, and 21 are allowed.  Note the Examiner’s Amendments to the claims (1 and 17) above.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Budd ‘246; Krasulick ‘676; see also new PTO-892 form references A-D attached herein) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into the independent claims (1 and 17) attached herein (see Examiner’s Amendment above).  In particular, although any one structural feature defined by claims 1/17 may be found in the listed prior art, the overall combination of features, as a whole and as arranged, is not found reasonably obvious based on this prior art.  See Applicant’s Figs. 1-3 in context of the “connecting waveguide” in Fig. 6 (for added optical confinement).  For those reasons, the Examine is unable to present a prima facie case of obviousness for either independent claim 1 (or corresponding method of same claim 17).  Claims 2-9, 11, 13, and 18 depend from claim 1, while claims 20-21 depend from method claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment entered by Examiner’s Amendment, filed concurrently, with respect to independent claims 1 and 17, have been fully considered and are persuasive.  Based on the condition of all claims in the attached Examiner’s all prior art rejections are withdrawn.  Claims 1-9, 11, 13, 17, 18, 20, and 21 now serve to create a patentable distinction over the closest prior art of record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-D:

-References A and B to Fang (‘596 and ‘305) are pertinent to etched waveguide facets receding from a side surface of a chip, that could reasonably be used with a larger platform structure (such as Krasulick ‘676).
-Reference C to Funabashi is pertinent to an etched facet (Figs. 3 and 7).
-Reference D to Chakrabarti ‘178 is pertinent to an etched waveguide facet that is skew to the optical axis of propagation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 2, 2021